             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMY M. STOTTLEMYER,                        :      1:17-cv-724
         Plaintiff,                        :
                                           :      Hon. John E. Jones III
      v.                                   :
                                           :
SYNCREON.US INC.,                          :
        Defendant.                         :

                                   ORDER

                                October 9, 2018

      Presently pending before the Court are cross motions for summary

judgment. Plaintiff, Amy M. Stottlemyer, seeks summary judgment as to liability

only (Doc. 15) while the Defendant, Syncreon.US Inc., seeks complete summary

judgment (Doc. 17). In conformity with the Memorandum issued on today’s date,

IT IS HEREBY ORDERED THAT:

      1.    Plaintiff’s Motion for Partial Summary Judgment, (Doc. 15), is

            DENIED.

      2.    Defendant’s Motion for Summary Judgment, (Doc. 17), is

            GRANTED.

      4.    The Clerk of the Court SHALL CLOSE the file on this case



                                           s/ John E. Jones III
                                           John E. Jones III
                                           United States District Judge
